

 
 

--------------------------------------------------------------------------------

 

                                                        Exhibit 10.2
INVENTIV HEALTH, INC.


Notice of Grant of
Stock Option


Grantee: [                                ]
Grant Date:  [                                           ]


You are granted, effective as of the above grant date (the “Option Grant Date”),
an option (the “Option”) to purchase [] shares (the “Options Shares”) of common
stock, $0.001 par value (the “Common Stock”), of inVentiv Health, Inc. (the
“Corporation”), pursuant to the inVentiv Health, Inc. 2006 Long-Term Incentive
Plan (the “Plan”).  The Option is subject to the terms and conditions set forth
below and in the Plan, which is incorporated into and made a part of this Stock
Option Agreement (this “Agreement”).  Capitalized terms used in the Agreement
have the same meaning as defined in the Plan.


Shares issuable upon exercise of the Option in accordance with the terms hereof
will be delivered electronically, and you are required to establish an account
with a brokerage firm selected by the Company as a condition to such exercise.


1.  
Exercise Price:  [                                                ] per Option
Share.



a.  
Number of Option
Shares:  [                                                                           ]



b.  
Type of Option: Nonqualified Stock Option (i.e., an option which is not an
incentive stock option under Section 422 of the Code).



c.  
Vesting:  The Option will vest as follows:



·  
 the Option shall vest with respect to 25% of the Option Shares on the first
anniversary of the Option Grant Date;



·  
the Option shall vest with respect to 25% of the Option Shares on the second
anniversary of the Option Grant Date;



·  
the Option shall vest with respect to 25% of the Option Shares on the third
anniversary of the Option Grant Date; and



·  
the Option shall vest with respect to 25% of the Option Shares on the fourth
anniversary of the Option Grant Date.



d.  
Vesting will occur only if you are employed by the Company on the vesting date,
unless the Committee determines otherwise in its sole and absolute
discretion.  Upon termination of your employment with the Company for any reason
whatsoever, with or without cause, whether voluntarily or involuntarily, the
portion of the Option which has not vested as of the date of such termination
will be forfeited and returned to the Company, and rights of you or your heirs
in and to such portion of the Option will terminate, unless the Committee
determines otherwise in its sole and absolute discretion.  Notwithstanding the
foregoing, if you are party to a written employment agreement with the Company,
vesting of the Option will be accelerated on the terms and to the extent
provided therein if there occurs an event specified in such employment agreement
as having the effect of accelerating the vesting of an award of an option to
purchase Common Stock (such rights of acceleration being in addition to, and not
in lieu of, any provision in the Plan for acceleration of vesting of options to
purchase Common Stock based on the same or similar events that is, by the terms
of the Plan, otherwise applicable hereto).



e.  
Any unexercised portion of the Option shall be cancelled and terminated without
payment therefore if the Fair Market Value of one share of Common Stock as of
the date of a Change of Control is less than the exercise price per Option Share
set forth above.



2.  
Registration Under Federal and State Securities Laws: The Option may not be
exercised and the Corporation is not required to deliver Option Shares unless
such Option Shares have been registered under Federal and applicable state
securities laws, or are then exempt from such registration requirements.



3.  
Forfeiture of Option: The unexercised portion of the Option is subject to
forfeiture upon a determination by the Committee that you have engaged in any of
the conduct described in the first sentence of Section 13.5 of the Plan and that
the Option should be forfeited as a consequence.



4.  
Expiration Date: The vested portion of the Option expires three months after
termination of service to the Corporation, except if your service terminates by
reason of death or disability, in which case the vested portion of the Option
expires one year after termination of service to the Corporation, or if your
service terminates for Cause, in which case the vested portion of the Option
expires immediately.  Subject to earlier termination as provided in this
Agreement and the Plan, the Option expires on the 10th anniversary of the Option
Grant Date.  For purposes hereof "Cause" shall have the meaning assigned to such
term in the written employment agreement between you and the Company or, if
there is no such employment agreement or the term is not defined therein, shall
be determined by the Committee.



5.  
Tax Withholding; Payment of Exercise Price.  (a)  It is a condition to the award
of the Option that you make arrangements satisfactory to the Corporation to
satisfy all tax withholding amounts and other required deductions with respect
to the Option and the Option Shares.  You will be permitted to satisfy these
obligations by (i) making a cash payment to the Corporation, (ii) directing the
Company to cancel a portion of this Option determined as follows:



X = Y/(A-B)


where


X = the number of vested Option Shares with respect to which this Option is to
be cancelled;
Y = the amount of such obligations;
A = the closing price of the Common Stock on the date the obligation is due; and
B = the per share exercise price specified in paragraph 1


or (iii) delivering to the Company other shares of unrestricted Common Stock
having a value (based on the closing price of the Common Stock on the applicable
vesting date) equal to the amount of such obligations (rounded up to the nearest
whole share).


(b)  The exercise price applicable to this Option may be satisfied upon exercise
by (i) making a cash payment to the Corporation, (ii) directing the Company to
cancel a portion of this Option determined as follows:


X = Y/(A-B)


where


X = the number of vested Option Shares with respect to which this Option is to
be cancelled;
Y = the aggregate exercise price to be paid for the number of vested Option
Shares with respect to which this Option is exercised;
A = the closing price of the Common Stock on the date of exercise; and
B = the per share exercise price specified in paragraph 1


or (iii) delivering to the Company other shares of unrestricted Common Stock
having a value (based on the closing price of the Common Stock on the date of
exercise) equal to the amount of such aggregate exercise price (rounded up to
the nearest whole share).


6.  
Restrictions on Transfer:  You are not permitted to sell, assign, transfer or
otherwise encumber any portion of the Option, other than by will or the laws of
descent and distribution, and any such attempted disposition or encumbrance
shall be void and unenforceable against the Corporation, provided that you may
assign or transfer the Option or a portion thereof with the consent of the
Committee to (a) your spouse, children or grandchildren (including any adopted
and step children or grandchildren), (b) to a trust or partnership for the
benefit of one or more of you or the persons referred to in clause (a), or (c)
for charitable donations; provided that the recipient shall be bound by and
subject to all of the terms and conditions of the Plan and this Agreement and
shall execute an agreement satisfactory to the Corporation evidencing such
obligations; and provided further that you shall remain bound by the terms and
conditions of the Plan.



7.  
Dispute Resolution.  Any controversy or claim arising out of or relating to this
award will be submitted to arbitration under the auspices of the American
Arbitration Association in accordance with its Commercial Dispute Resolution
Procedures and Rules and at its office in Wilmington, Delaware.  The award of
the arbitrator will be final and binding upon the parties, and judgment may be
entered with respect to such award in any court of competent jurisdiction. The
award or decision rendered by the arbitrator will be final, binding and
conclusive and judgment may be entered upon such award by any court of competent
jurisdiction.




  inVentiv Health, Inc.          
Date
By:
/s/        Name        Title           
